Case 2:19-cv-00668-MRM Document 1-3 Filed 09/10/19 Page 1 of 13 PageID 15




                         Exhibit
                                  3
Case 2:19-cv-00668-MRM Document 1-3 Filed 09/10/19 Page 2 of 13 PageID 16




 July 3, 2019

 VIA FEDEX and EMAIL: investors@fundamentalglobal.com
 Mr. Lewis Johnson
 Mr. Kyle Cerminara
 Mr. Joe Moglia
 Fundamental Global Investors, LLC
 9130 Galleria Court
 Third Floor
 Naples, FL 34109

 Re: Fotohaus, LLC v. Fundamental Global Investors, LLC
     Our File No.: 00256-0026


 Dear Mr. Johnson, Mr. Cerminara and Mr. Moglia,

 We write pursuant to § 627.4137, Florida Statutes, to demand a response with insurance
 information for each known policy of liability insurance your clients may have that may
 provide coverage for all or a portion of our client’s claims in this matter:

    (a) The name of the insurer.
    (b) The name of each insured.
    (c) The limits of the liability coverage.
    (d) A statement of any policy or coverage defense which such insurer reasonably
        believes is available to such insurer at the time of filing such statement, and
    (e) A copy of the policy.

 Thank you in advance for your anticipated cooperation.

 Sincerely,

 SRIPLAW




 Joel B. Rothman

 JBR/amd
Case 2:19-cv-00668-MRM Document 1-3 Filed 09/10/19 Page 3 of 13 PageID 17




 July 3, 2019

 VIA FEDEX and EMAIL: investors@fundamentalglobal.com
 Mr. Lewis Johnson
 Mr. Kyle Cerminara
 Mr. Joe Moglia
 Fundamental Global Investors, LLC
 9130 Galleria Court
 Third Floor
 Naples, FL 34109

 Re: Fotohaus, LLC v. Fundamental Global Investors, LLC
     Our File No.: 00256-0026


 Dear Mr. Johnson, Mr. Cerminara and Mr. Moglia,

 We write on behalf of our client Fotohaus, LLC, for purposes of resolving a case of
 copyright infringement against you by our client. This demand is privileged from
 disclosure pursuant to FRE Rule 408.

 Please provide this letter to your general liability insurance carriers or other providers of
 insurance that may cover this claim and refer them to the enclosed demand pursuant to
 § 627.4137, Florida Statutes, for insurance information in this matter.

 Fotohaus, LLC (“Fotohaus”)
 Daniel Foster is the principal photographer and owner of Fotohaus. Foster has a history
 of taking highly unique abstract architecture photographs that focus on lines and
 geometry. His works have been featured 18 times in the highly coveted “Explore”
 section of Flickr. More than 44,000 fans follow his work on Instagram. Foster is a
 member of the Royal Photographic Society and Professional Photographers of America.
 His work has been published online and offline through a variety of publications,
 including National Geographic, der Freitag, the World Wildlife Fund, and Smithsonian.
 Foster licenses his work commercially on a selective basis and is currently working to
 establish himself as a fine art photographer. His prints are available for purchase
 through Saatchi Art.

 Fotohaus retains all copyrights to its photographs. Fotohaus licenses its copyrighted
 Works, such as the one in this case, for commercial use.
Case 2:19-cv-00668-MRM Document 1-3 Filed 09/10/19 Page 4 of 13 PageID 18
 Mr. Lewis Johnson & Mr. Kyle Cerminara & Mr. Joe Moglia
 Fundamental Global Investors, LLC
 July 3, 2019
 Page 2


 In 2010, Fotohaus created an image entitled “Light Collector”, hereinafter referred to as
 the “Work.”

 The Work at issue is shown below.




 Fotohaus registered the Work with the Register of Copyrights on July 17, 2012 and was
 assigned the registration number VA 1-832-736, a copy of which is enclosed.

 Infringement by Fundamental Global Investors, LLC (“FGI”)
 The infringement at issue was identified on April 23, 2019. We have enclosed
 contemporaneous evidence of the infringement by FGI. In addition to the infringement,
 Fotohaus’ photograph was very obviously cropped as shown on the attached.

 You have employed our client’s Work in at least the manner indicated in the evidence
 attached. Your unauthorized use commenced on at least the date indicated above. You
 are fully aware that the Work you used is our client’s Work. No one from your
 company ever sought a license from our client to use the Work for any purpose.

 You have copied, displayed and distributed our client's Work without permission,
 license or consent. The use of a creator's photographic image without written consent or
 license violates the United States Code, Title 17, and The Copyright Act. The Copyright
 Act provides for entry of an injunction directing removal of the offending materials
 pending litigation. This letter shall serve as formal notice that you immediately cease
Case 2:19-cv-00668-MRM Document 1-3 Filed 09/10/19 Page 5 of 13 PageID 19
 Mr. Lewis Johnson & Mr. Kyle Cerminara & Mr. Joe Moglia
 Fundamental Global Investors, LLC
 July 3, 2019
 Page 3


 and desist all unauthorized uses of our client’s Work. Any such further uses shall be at
 your peril.

 If you possess a contract, license, agreement or writing on which you will rely for
 authorization of your use of our client’s Work, please provide us with this evidence so
 we may avoid further controversy or litigation. Otherwise, we will be forced to assume
 that your use violated the law.

 Damages
 Copyright law provides several different elements of compensation to Fotohaus when a
 work is infringed or altered. Section 504 permits Fotohaus to recover actual damages
 plus “any additional profits of the infringer that are attributable to the infringement and
 are not taken into account in computing the actual damages,” or statutory damages of
 up to $150,000 per work infringed if the registration predated the infringement.
 Fotohaus can present both damages theories to the jury and select the higher award any
 time prior to entry of judgment.

 Academic studies have demonstrated that the use of good quality photographs more
 effectively market and advertise products and drive sales. Fotohaus’ photographs are of
 the highest quality. Fotohaus’ photographs are also scarce since it is one of the only
 sources of such quality photographs.

 Fotohaus’ damages are not limited to what it would have agreed to license the Work for
 prior to the infringement. Rather, Fotohaus’ actual damages will be measured by the
 fair market value of the photograph considering FGI’s use to sell and promote its
 business. Fotohaus’ actual damages must be measured in light of FGI’s use of Fotohaus’
 high quality and unique Work.

 This is consistent with federal courts’ approach to broadly construing the term “actual
 damages” to favor victims of infringement. See, e.g., Davis v. Gap, Inc., 246 F.3d 152, 164
 (2d Cir. 2001). The fair market value approach for calculating damages is an accepted
 approach to valuing the defendants’ uses of photographs. See Leonard v. Stemtech Int'l,
 Inc., Nos. 15-3198, 15-3247, 2016 U.S. App. LEXIS 15565 (3d Cir. Aug. 24, 2016). In
 addition, Fotohaus can offer evidence of the actual cost to take the photograph infringed
 on a time and materials basis.

 Section 504 of the Copyright Act permits Fotohaus to recover actual damages plus “any
 additional profits of the infringer that are attributable to the infringement and are not
 taken into account in computing the actual damages.” Therefore, Fotohaus will also be
 entitled to FGI’s profits from the infringement, based upon the revenue FGI earned in
 connection with the use of Fotohaus’ Work.
Case 2:19-cv-00668-MRM Document 1-3 Filed 09/10/19 Page 6 of 13 PageID 20
 Mr. Lewis Johnson & Mr. Kyle Cerminara & Mr. Joe Moglia
 Fundamental Global Investors, LLC
 July 3, 2019
 Page 4


 Alternatively, Fotohaus could seek statutory damages for infringement in an amount of
 up to $30,000 per work infringed if the registration predated the infringement. There is
 also the possibility that a judge or jury could determine that FGI’s infringement was
 willful. If FGI’s infringement was shown to be willful, the statutory damage award
 would increase to an amount up to $150,000 per work infringed.

 Demand
 In order to determine how to proceed, please provide us with information and
 documents showing:

  1.    the full nature and extent of the use of our client's Work, in any and all formats;

  2.    representative copies in any and all tangible form and media in which our
        client's Work was incorporated or employed; and

  3.    the source of the Work.

 Upon receipt of this information we will consider and determine an appropriate amount
 required to be paid to our client in compensation.

 Please carefully consider this letter and the associated exhibits and provide them to your
 attorneys and insurance carriers. If we do not receive a response from you or a
 representative by July 17, 2019, we will take further steps to protect our client’s rights.
 We look forward to your prompt response.

 Sincerely,

 SRIPLAW




 Joel B. Rothman

 JBR/amd
 Enclosures
Case 2:19-cv-00668-MRM Document 1-3 Filed 09/10/19 Page 7 of 13 PageID 21
Case 2:19-cv-00668-MRM Document 1-3 Filed 09/10/19 Page 8 of 13 PageID 22
Case 2:19-cv-00668-MRM Document 1-3 Filed 09/10/19 Page 9 of 13 PageID 23
Case 2:19-cv-00668-MRM Document 1-3 Filed 09/10/19 Page 10 of 13 PageID 24
Case 2:19-cv-00668-MRM Document 1-3 Filed 09/10/19 Page 11 of 13 PageID 25
Case 2:19-cv-00668-MRM Document 1-3 Filed 09/10/19 Page 12 of 13 PageID 26
Case 2:19-cv-00668-MRM Document 1-3 Filed 09/10/19 Page 13 of 13 PageID 27




 July 19, 2019

 VIA EMAIL: investors@fundamentalglobal.com
 Mr. Lewis Johnson
 Mr. Kyle Cerminara
 Mr. Joe Moglia
 Fundamental Global Investors, LLC
 9130 Galleria Court
 Third Floor
 Naples, FL 34109

 Re: Fotohaus, LLC v. Fundamental Global Investors, LLC
     Our File No.: 00256-0026


 Dear Mr. Johnson, Mr. Cerminara and Mr. Moglia,

 We write this follow up letter on behalf of our client Fotohaus, LLC, for the purposes of
 resolving a case of copyright infringement against you by our client. This demand is
 privileged from disclosure pursuant to FRE Rule 408.

 Enclosed please find our prior letter dated July 3, 2019, wherein we detailed the basis of
 the copyright infringement claim against you, including the evidence of infringement.

 We note that a review of the accused infringing webpage shows that the infringement
 has been removed. However, this does not dispose of our client’s claim. It is imperative
 that you respond to us. If we do not hear back from you, we will be forced to take
 further steps to protect our client’s rights including by filing a lawsuit against you. We
 also repeat our demand that you tender this claim to your insurance carrier. We look
 forward to your prompt response.

 Sincerely,

 SRIPLAW




 Joel B. Rothman

 JBR/ld
